Citation Nr: 0527547	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  05-06 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to September 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.

For good cause shown, specifically, the veteran's advanced 
age, a motion to advance this case on the Board's docket has 
been granted under the authority of 38 U.S.C.A. § 7107(a) 
(West 2002) and 38 C.F.R. § 20.900(c) (2004).

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

The Board further observes that a second claim, concerning 
entitlement to service connection for a foot disease, was 
also initially denied in the aforementioned July 2004 rating 
decision.  In August 2004, the veteran filed a notice of 
disagreement with respect to this issue.  Then, in January 
2005, the RO issued a statement of the case addressing this 
claim.  Thereafter, however, the veteran did not file a VA 
Form 9 substantive appeal form or other similar document with 
the RO.  As such, the veteran has not properly placed this 
issue into appellate status, see 38 C.F.R. §§ 20.200, 20.201, 
20.302 (2004), such that the Board would have jurisdiction to 
now adjudicate the matter in question.  Although the Board 
has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the appellant.  See VAOPGCPREC 9-99, 64 Fed. 
Reg. 52376 (1999); cf. Marsh v. West, 11 Vet. App. 468 
(1998); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
In this instance, however, the veteran is not prejudiced 
because the matter in question has not been certified for 
appeal, the veteran has offered no additional argument or 
evidence pertinent to the matter, and there is no other 
indication of record that he is of the belief that such 
matter is in appellate status at this time.




REMAND

On a VA Form 21-4142 dated in December 2003, the veteran 
reported that he sought treatment for his claimed residuals 
of a back injury at the VA Medical Center (VAMC) located in 
Grand Island, Nebraska (a component of the Grand Island 
Division/VA Nebraska/Western Iowa Health Care System) in 
approximately 1970.  He relayed that his back was evaluated 
at that time, to include X-ray testing.  A review of the 
record, however, does not indicate that the RO conducted an 
archival search to determine whether such records were 
available for the veteran's claim.  The Board finds that 
these VA treatment records should now be obtained for this 
claim, if available.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also VAOPGCPREC 12-95.

Moreover, if the RO is able to obtain these VA treatment 
records, and/or if other additional information has been 
associated with the record, the RO should determine whether 
to afford the veteran a VA examination in order to ascertain 
the etiology of his currently diagnosed back problems.  See 
38 C.F.R. § 3.159(c)(4) (2004). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following:

1.  The RO should undertake all necessary 
action to obtain the veteran's record of 
evaluation and treatment including X-ray 
testing for back problems, as dated in 
approximately 1970, from the VAMC system 
based in Grand Island, Nebraska.  



2.  If the RO is able to obtain the 
aforementioned VA treatment records, 
and/or if other additional relevant 
information has been associated with the 
record, the RO should again review the 
record to determine whether any further 
development is warranted in this case to 
include whether to obtain a medical 
opinion and/or to afford the veteran a VA 
examination with claims file review in 
order to ascertain the etiology of his 
currently diagnosed back problems.  The 
RO should then ensure that all 
additionally indicated development is 
accomplished. 

3.  After the RO completes all of the 
development requested above to the extent 
possible, it should again review the 
claim on the basis of all additional 
evidence associated with the claims file.  
If the RO cannot grant the benefits 
sought on appeal, then it should furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


